Citation Nr: 0535190	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-04 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for left hip condition.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision from 
the Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO).

In July 2003, to support his claim, the veteran testified at 
a hearing before a hearing officer at the RO.  A transcript 
of the proceeding is of record.  The Board remanded the case 
for further development in January 2004.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The veteran's current left hip condition is shown to be 
causally related to an injury in service.


CONCLUSION OF LAW

The veteran's left hip condition was incurred during service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The VCAA is codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005), and the 
implementing regulations were codified at 38 C.F.R. 3.102, 
3.156(a), 3.159 and 3.326 (2005).  

In this decision, the Board is granting service connection 
for the left hip condition, and this is the greatest benefit 
the veteran can receive under the circumstances.  Obviously 
then, any failure to notify or assist him pursuant to the 
VCAA is inconsequential and, therefore, at most, no more than 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

II.  Factual Background

The veteran's service medical records reveal that he fell off 
an amtrack when it struck a land mine in Vietnam in July 
1969.  The veteran sustained swelling, ecchymosis, and 
tenderness over the medial malleolus of the left ankle; 
moderate tenderness over the dorsum of the second metacarpal; 
and an abrasion over the upper right scapula.  X-rays of the 
right ankle and hand were negative for fracture.  The 
diagnosis was right ankle sprain.  The veteran was given no 
duty for 48 hours and light duty until he returned to the 
clinic on August 8, 1969.  The spine and lower extremities 
portion of the discharge examination in February 1970 were 
normal.

The veteran was awarded the Purple Heart Medal, among other 
decorations.  The veteran's combat history form noted that he 
was wounded in action due to the land mine explosion.  The 
form contained the typewritten notation that the veteran 
sustained a broken wrist during that injury.  Subsequently, 
the word "wrist" was crossed out and "leg and sprained wrist" 
was inserted.

A VA examination was conducted in April 1970 to determine if 
there were any residuals of a left foot and heel injury.  The 
veteran did not have any complaints of regarding the 
condition, a musculoskeletal examination was normal, and the 
diagnosis was no residual injury to the left heel or foot.

VA medical records dated in March 2001 note that the veteran 
complained of pain in his left leg since the land mine 
explosion in Vietnam.  The examiner noted that tenderness was 
not elicited during the examination.  The only finding was 
tenderness on percussion over the greater trochanter of the 
left femur head.

The veteran was provided a VA orthopedic consultation in 
September 2001 with Richard D. Corzatt, M.D.  The VA 
physician noted that x-rays revealed a collapse of the left 
femoral head compatible with avascular necrosis.  The 
examiner noted that the veteran stated that his left leg pain 
was caused by the land mine explosion in service and has been 
gradually been getting worse.  He also told the examiner that 
he was blown out of the vehicle and fractured his left tibia.  

A VA progress note dated in July 2003 is of record.  The 
veteran stated that he has had bilateral hip pain since the 
land mine explosion is service, left greater than right.  The 
examiner noted that the veteran had degenerative joint 
disease and avascular necrosis of both hips.  The examiner 
also stated that it was possible that a concussion injury to 
the femur head could result in avascular necrosis.

The veteran was afforded a hearing before a hearing officer 
at the RO in July 2003.  The veteran stated that he fractured 
his leg when a land mine exploded under the amtrack he was 
riding.  He also testified that Dr. Corzatt took x-rays 
yesterday and told the veteran that x-rays revealed an old 
leg fracture which indicates that the veteran fractured his 
leg in service.  

A VA examination was conducted in July 2003.  The examiner 
noted that the veteran did not have any hip complaints at the 
time of his inservice injury or on separation examination in 
1970.  The examiner noted that the veteran first complaint of 
hip pain was in 2001.  X-rays at that time noted that the 
veteran has bilateral avascular necrosis of both femoral 
heads, left greater than right.  The examiner concluded that 
it is less likely than not that the veteran's current 
avascular necrosis is due to the inservice injury in 1969.  
The examiner noted that the veteran's avascular necrosis is 
present bilaterally.  The examiner stated that, even though 
the avascular necrosis is greater on the left then the right, 
the veteran did not sustain an injury to the right leg in 
service.  The examiner also noted that the veteran had no hip 
complaints until 32 years after the original injury.  

On a VA progress note dated in July 2004, and a letter dated 
in March 2005, Dr. Corzatt stated that the veteran being 
blown out of a vehicle in service contributed to his 
bilateral avascular necrosis.  He noted that hip avascular 
necrosis is caused by occlusion of the blood supply of the 
femoral head.  The occlusion is usually traumatic but can be 
atraumatic.  In the veteran's case, the trauma was an 
explosive concussion to both hips.  

III.  Governing Laws, Regulations and Legal Analysis 

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
this disability was incurred in active service or, if pre-
existing active service, was aggravated therein beyond its 
natural progression.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).

Stated somewhat differently, to establish entitlement to 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection also may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

It is the Board's responsibility to weigh and assess the 
credibility of the medical evidence of record.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In so doing, the Board may accept one 
medical opinion and reject others.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board is not required to accept a 
medical diagnosis that is unsupported by the objective 
medical evidence.  See Cross v. Derwinski, 2 Vet. App. 150, 
153 (1992).  

An accurate determination of etiology is not a condition 
precedent to granting service connection; nor is "definite 
etiology" or "obvious etiology."  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  But a doctor's opinion phrased in 
equivocal terms of "may or may not" is an insufficient basis 
for an award of service connection.  See Winsett v. West, 11 
Vet. App. 420, 424 (1998).  The Board may reject a medical 
opinion that is based on facts provided by the veteran that 
have previously been found to be inaccurate or because other 
facts in the record contradict the facts provided by the 
veteran that formed the basis for the opinion, however, the 
Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see also Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

In assessing evidence, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In weighing the evidence, there is reasonable doubt as to 
whether the veteran's left hip condition was caused by the 
inservice injury, as there are competent opinions by VA 
physicians for and against the proposition of inservice 
occurrence.  As the evidence is in relative equipoise, and as 
the benefit of the doubt must be resolved in favor of the 
veteran; service connection for a left hip condition is 
granted.  See 38 U.S.C.A. § 5107; Gilbert, Alemany, supra.


ORDER

Entitlement to service connection for a left hip condition is 
granted, subject to the criteria governing the payment of 
monetary awards.  



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


